02/22/2022
                                           ORIGINAL
            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0010


                                       DA 21-0010
                                                                   kuit

CITY OF MISSOULA,                                                   FEB 2 2 2022
                                                                  Bowen Ureenwood
                                                                Clerk of Supreme Court
             Plaintiff and Appellee,                               State of Montana



       v.                                                          ORDER

THERESE ANNE ELKINTON,

              Defendant and Appellant.


      Counsel for the Appellant Therese Anne Elkinton filed a motion and brief asking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Elkinton was granted time to file a
response, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Elkinton's case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
Elkinton personally.
       DATED this Z-2— -day of February, 2022.


                                                              Chief Justice
    Justices




2